Order entered June 20, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-01759-CR

                               NICHOLAS DAVIS, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F12-8570-V

                                         ORDER
         The Court GRANTS appellant’s June 18, 2014 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                    /s/   DAVID EVANS
                                                          JUSTICE